Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is pursuant to the claims filed on 07/28/2022 Claims 1-2 and 4 are pending. A first action on the merits of claims 1-2 and 4 is as follows.
	Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/28/2022 has been entered.
 Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/13/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claims 1 and 4 are objected to because of the following informalities: 
Claims 1 and 4; Examiner suggests renumbering formulas (1), (2), (6), and (3) to be in a sequential order (i.e., 1, 2, 3, 4) to maximize clarity.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 4 respectively recite the limitation the "component having a rigidity that satisfies following formulas (2) and (6) … the component includes a surface-mounted component mounted on the first main surface of the substrate and sealed with a sealing component … and wherein the surface-mounted component and the sealing component satisfy following formula (3)".  The relationship between the component, the surface-mounted component, and the sealing component is unclear with respect to satisfying formulas (2), (6), and (3). The component is claimed to include the surface-mounted component and the sealing component, yet only the surface-mounted component and sealing component are claimed to satisfy formula (3). Likewise, only “the component” is claimed to satisfy formulas (2) and (6). As such it is unclear whether or not the metes and bounds of the claim include the component satisfying formula (3) and the surface-mounted component and the sealing component satisfying formulas (2) and (6). For examination purposes, it will be interpreted that the component, the surface-mounted component, and the sealing component all respectively have a rigidity and planar area that satisfies formulas (2), (6), and (3). Claim 2 inherits this deficiency.
Claims 1 and 4 respectively recite the limitation the “component having a rigidity that satisfies following formulas (2) and (6)". However, it appears that the satisfaction of formulas (2) and (6) is based on the relationship between the rigidity and the planar area. As such, it is unclear how the rigidity can satisfy formulas (2) and (6) independently from the planar area of the component. For examination purposes this limitation should read the “component having a rigidity and a planar surface area that satisfies following formulas (2) and (6)”. Examiner notes such an amendment would require changing “a planar surface area” to “the planar surface area” in lines 18 and 13 of respective claims 1 and 4. Claim 2 inherits this deficiency.
Allowable Subject Matter
Claims 1-2 and 4 are allowable over the prior art.
Claims 1, 2, and 4 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is an examiner’s statement of reasons for indication of allowable subject matter: Regarding claims 1-2 and 4, the Rogers (U.S. PGPub No. 2013/0041235), Guillory (U.S. PGPub No. 2008/0146958), and Rogers-2 (U.S. PGPub No. 2020/0397326) references fail to teach the component, surface-mounted component, and the sealing component having a rigidity and planar surface area that satisfies formulas 2, 3, and 4.  The above references disclose a rigidity and planar surface that satisfies formulas 2, and 4, but fail to simultaneously satisfy formula 3. No other pertinent prior art reference were found that would overcome the above deficiencies. Applicant’s specification discloses criticality for the relationship between the rigidity and planar surface of the component being located between the C2 and C3 curve of Figure 4 as providing the most ideal comfort for a user as disclosed in paragraphs [0058-0064]. Therefore, there is no motivation (either in these references or elsewhere in the art) for making such specific and significant modifications thereto to arrive at claim(s) 1-2 and 4.
The following claims drafted by the examiner and considered to distinguish patentably over the art of record in this application, are presented to applicant for consideration: 
1.	A biosensor comprising: 
a substrate having a rigidity K expressed by following formula (1), the rigidity K of the substrate being 3.0 N-mm2 or less, the substrate including a support layer that configures a first main surface of the substrate and a pressure-sensitive adhesive layer that configures a second main surface, opposite to the first main surface, of the substrate; 
a component provided on the first main surface of the substrate, the component including an electronic circuit board mounted on the first main surface of the substrate and sealed with a sealing component; wherein the component, the electronic circuit board, and the sealing component have a respective rigidity and a respective planar area that satisfies following formulas (2), (3), and (4); 
and an electrode provided in the pressure-sensitive adhesive layer so that a surface of the electrode is exposed at the second main surface, wherein   
K = ET3/12                                             (1)
K ≤ 6.34 x 1014 x S-10.6                           (2)
K ≥ 325 x S-5                                          (3)
K ≤ 2.97 x 108 x S-7.39                            (4)
where E and T in formula (1) denote a compressive elastic modulus at 23 °C expressed in megapascals (MPa), and a thickness expressed in millimeters (mm), respectively, and in formulas (2), (3), and (4), K denotes the rigidity expressed by formula (1) in newton millimeters squared (N-mm2), and S denotes the planar area expressed in square centimeters (cm2), and 
the surface-mounted component having a planar area S1 of 10 [cm2] or less and a rigidity K1 of 1.0 x 10-2 [N-mm2] or higher, and the sealing component having a planar area S2 of 15 [cm2] or more and a rigidity K2 of 3.0 [N-mm2] or less.
2.	The biosensor as claimed in claim 1, wherein the rigidity of the electronic circuit board is equal to or higher than the rigidity of the substrate.
4.	A method of manufacturing a biosensor, comprising:
a first step of preparing a substrate having a rigidity K of 3.0 N-mm2 or less expressed by following formula (1), the substrate including a support layer that configures a first main surface and a pressure-sensitive adhesive layer that configures a second main surface opposite to the first main surface, and preparing a component including an electronic circuit board mounted on the first main surface of the substrate and sealed with a sealing component wherein the component, the electronic circuit board, and the sealing component have a respective rigidity and a respective planar surface area that satisfies following formulas (2), (3), and (4)
K = ET3/12                                             (1)
K ≤ 6.34 x 1014 x S-10.6                           (2)
K ≥ 325 x S-5                                          (3)
K ≤ 2.97 x 108 x S-7.39                            (4)
where E and T in formula (1) denote a compressive elastic modulus at 23 °C expressed in megapascals (MPa), and a thickness expressed in millimeters (mm), respectively, and in formulas (2), (3), and (4), K denotes the rigidity expressed by formula (1) in newton millimeters squared (N-mm2), and S denotes the planar area expressed in square centimeters (cm2); and 
a second step of providing the component onto the first main surface of the substrate, and providing an electrode in the pressure-sensitive adhesive layer so that a surface of the electrode is exposed at the second main surface, 
the electronic circuit board having a planar area S1 of 10 [cm2] or less and a rigidity K1 of 1.0 x 10-2 [N-mm2] or higher, and the sealing component having a planar area S2 of 15 [cm2] or more and a rigidity K2 of 3.0 [N-mm2] or less.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adam Z Minchella whose telephone number is (571)272-8644. The examiner can normally be reached M-Th 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM Z MINCHELLA/Examiner, Art Unit 3794